Case 2:17-cr-00037-FB-PMW Document 559-26 Filed 04/24/19 Page 1 of 12




                     Exhibit 26
    Case 2:17-cr-00037-FB-PMW Document 559-26 Filed 04/24/19 Page 2 of 12




    To the Members
    Founders Capital, LLC
    85 Eastbay Blvd.
    Provo, UT 84606


               mpiled the accompanying balance sheet of Founders Capital, LLC (a limited
                any) as of July 31, 2007, in accordance with Statements on Standards for
                     eview Services issued by the American Institute of Certified Public


                              o presenting in the form of financial statements information that
              esentation the owners. We have not audited or reviewed the accompanying
         ce sheet and, accordingly, do not express an opinion or any other form of assurance
            owever we did become aware of a departure from generally accepted accounting
                 t is described in the following paragraph.

            osed in Note 5 to the financial statements, generally accepted accounting
          ples require that property be stated at cost. Management has informed us that two
    n es receivable, the $22,463,565 Hill Erickson, LLC note and the $5,440,007 New
    Castle Holdings, LLC note, are based on properties at the appraised value plus a factor
    for appreciation minus the liability therein and that, if generally accepted accounting
    principles are followed, notes receivable and, hence, members' equity would have
    decreased by $23,677,720 on the accompanying balance sheet.



    Wilkinson, Cooley & Company, PC, CP As
    August 24, 2007




                                                                                              GOVERNMENT
                                                 2                                              EXHIBIT

                                                                                                   105
1                                                                                          2:17-CR-00037 (RJS)


                                                                                                  FBl-04-01067
    Case 2:17-cr-00037-FB-PMW Document 559-26 Filed 04/24/19 Page 3 of 12



                                Founders Capital, LLC
                                   Balance Sheet
                                    July 31, 2007


                                            Assets

      Current Assets
         C                                                               $        405,981
                                                                                   55,603
                                                                               42,484,836
                                                                               81,099,552

                                                                              124,045,972

                             ent
                                                                                   375,000


                                                                                    77,360

                                                                         $    124,498,332

                           Liabilities and Members' Equity

       Current Liabilities
          Accounts Payable                                               $         22,000
          Interest Payable                                                     14,652,156
          Short-Term Notes Payable                                             89,398,684
       Total Current Liabilities                                              104,072,840

       Equity
          Member Contributions                                                      52,122
          Members' Equity (See Note 5 - Notes Receivable)                       20,373,371
       Total Equity                                                             20,425,492

    Total Liabilities and Members' Equity                                $     124,498,332




           . The accompanying notes are an integral part of the financial statements.
                                                3


2
                                                                                             FBl-04-01068
    Case 2:17-cr-00037-FB-PMW Document 559-26 Filed 04/24/19 Page 4 of 12


                          FOUNDERS CAPITAL, LLC
                      NOTES TO FINANCIAL STATEMENTS

    NOTE 1 - SUMMARY OF ORGANIZATION

    Founders Capital, LLC (the "Company") was formed as a limited liability company in the
    state of Utah on April 14, 2005. It is owned by Franklin Squires Companies, LLC, Les
    McGuire, LLC, Franklin Squires Investments, LLC, Hill Erickson, LLC and New Castle
    Holdings, LLC. The Company's sole operation is to receive funds from investors,
    memorial'      ·n promissory notes payable, to disseminate funds to investment interests,
               zed in promissory notes receivable, and to receive and pay interest on these


                       ARY OF SIGNIFICANT ACCOUNTING POLICIES


                             ial statements have been prepared using the accrual method of
                           generally accepted accounting principles.

           Estimates
                ·on of financial statements in conformity with generally accepted accounting
               equires management to make estimates and assumptions that affect certain
            amounts and disclosures. Accordingly, actual results could differ from those


    Cash and Cash Equivalents
    The Company's cash and cash equivalents are considered to be cash on hand, demand
    deposits and short-term investments with original maturities of three months or less from
    the date of acquisition.

    Revenue Recognition
    The Company recognizes revenue from interest accrued on notes receivable.

    Income Taxes
    The Company, with the consent of its members, is taxed as a partnership. Under these
    provisions the Company generally does not pay corporate taxes on its taxable income.
    Instead, each member reports on a personal income tax return such members'
    proportionate share of the Company's taxable income and tax credits.

    Accounts and Notes Receivable
    Potentially uncollectible accounts and notes receivable are specifically identified and kept
    track of in an allowance for doubtful accounts. Notes that are past due are considered
    due on demand.




                                                 4
                                                                                                        1-
3
                                                                                                   FBl-04-01069
    Case 2:17-cr-00037-FB-PMW Document 559-26 Filed 04/24/19 Page 5 of 12


    NOTE 3 -AFFILIATE NOTES RECEIVABLE

    Notes receivable have been made with several entities in which the members of the
    Company or related parties own an interest. These notes are consummated on terms
    equivalent to those that prevail in arm's length transactions. The affiliated entities and
    their note amounts are as follows: (See Note 5 - Notes Receivable and Note 7 - Related
    Party Transactions):

    American Founders Academy, LLC --------------------------------- $ ___ 349,098 __
    American F     ders University LLC --------------------------------- 650,829__
               ---- o'!l.e~.nies, LLC -------------------------------- 4,876,595__
              uires Investments LLC                                    24,945,718
                 I Mana.9.ement, LLC______________________________ 125,708 •
                    C                                                  25,162,256
                       C                                                    11,000
                          LLC                                          14,027,847
                                                                           307,350-·
                                                                     $ 70,456,401




              -AFFILIATE NOTES PAYABLE

        e    yable have been made with entities in which the members of the Company or
         d parties own an interest. These notes are consummated on terms equivalent to
       se that prevail in arm's length transactions. The affiliated entities and the amounts
    owed to each entity are as follows (See Note 6 - Notes Payable and Note 7 - Related
    Party Transactions):

     Rick K~rber, LLC     ------------------------- $ 10,300,511 __




                                                     5
                                                                                                       /
                                                                                                       j
4
                                                                                                 FBl-04-01070
    Case 2:17-cr-00037-FB-PMW Document 559-26 Filed 04/24/19 Page 6 of 12


    NOTE 5 -NOTES RECEIVABLE

    The Company disseminates funds to investment interests, memorialized in notes
    receivable. The following schedules show the terms of each note, its principal balance as
    of July 31, 2007, and its interest accrued through the same date.

    Generally accepted accounting principles require that property be stated at cost. Two
    notes, the $22,463,565 Hill Erickson, LLC note and the $5,440,007 New Castle
    Holdings, LLC note, are based on the Company's equity in the market value of certain
    properties      which the Company has not yet perfected trust deeds. Management has
    inform      st the equity in the market value is calculated as the appraised value of
    thes        rties plus a factor for appreciation minus the current liability therein. It may
                    t the properties can be sold for. The difference between the equity in the
                       d the equity in the market value of these properties is as follows:

                           ket value                                 $27,903,572
                              _ 8 pfiCe ---------------------------------- 4,225,852.
                                                                     $23,677,720


           rally accepted accounting principles are followed, notes receivable and, hence,
              'e uity would have decreased by $23,677,720on the accompanying balance




                                                     6


5
                                                                                                   FBl-04-01071
        Case 2:17-cr-00037-FB-PMW Document 559-26 Filed 04/24/19 Page 7 of 12




        Short-Term Notes Receivable

                                             Unsecured Business Loans
                                                                                                        Interest
                                                                                        Note            Accrued
                                                                                      Princi al         to-Date

                                                                                  $       800,000   $       67,871

                                                                                          332,000          170,488

                                                                                        1,001,815         2,369,430

                                                                                          975,902          934,951

                                                                                           50,000           27,500
                                      ldi gs LLC, interest accrues monthly,
                                         emand                                          5,097,599         4,355,759
        72°         to Rick Koerb • LC, interest accrues monthly, principal
             interest due at maturity, 11/15/2007                                         300,000            92,274
               oan to Rudder Holdings LLC, interest accrues monthly,
                   and interest due at maturity. 7/12/2008                                250,000            34,032
                          erican Founders Academy LLC. interest accrues
                       cipal and interest due at maturity, 1/5/2008                       262,098            50,220
           % lo      o American Founders University LLC. interest accrues
                 . principal and interest due at maturity, 1/9/2008                       518,920            77,708
    /   7     loan to Beit Lehi Excavation. interest accrues monthly, principal
        and interest due at maturity, 6/21/2008                                            10,000                  583
        12% loan to Franklin Squires Investments LLC, interest accrues
        monthly, principal and interest due at maturity, 4/9/2008                          60,000             4,110
        72% loan to Free Capitalist Enterprises LLC. interest accrues
        monthly, principal and interest due at maturity, 1/19/2008                        103,792            22,356
        72% loan to Hill Erickson LLC, interest accrues monthly, principal
        and interest due at maturity, 1/17/2008                                         1,305,133           232,298
        72% loan to Lucent Real Estate LLC. interest accrues monthly,
        principal and interest due at maturi • 3/8/2008                                    32,000             2,475
        72% loan to Main Street Movie Group, LLC, interest accrues
           onthly, principal and interest due at maturity, 2/12/2008                      291,155            67,224
          2% loan to New Castle Holdings LLC, interest accrues monthly,
         principal and interest due at maturity, 1/5/2008                               3,313,671           705,026




                                                              7


6
                                                                                                                         FBl-04-01072
     Case 2:17-cr-00037-FB-PMW Document 559-26 Filed 04/24/19 Page 8 of 12



    NOTE 5 - NOTES RECEIVABLE (Short-Term Notes Receivable, Continued)

                                 Unsecured Business Loans (continued)
                                                                                                  Interest
                                                                                  Note            Accrued
                                                                                Princi al         to-Date

                                                                            $         7,350   $          137

                                                                                    349,719           22,570

                                                                                  4,876,595         1,184,819

                                                                                    115,700             3,085

                                                                                 24,085,718       24,639,418

                                                                                    930,066          295,199

                                                                                    127,523            35,663

                                                                                     51,401             8,454

     intere                                                                          10,000             2,690
      2% loa o American Founders Academy, LLC, interest accrues
             , principal and interest due at maturity, 12/12/2007                    87,000           43,198
          loan to American Founders University LLC, interest accrues
       onthly, principal and interest due at maturity, 10/9/2007                    131,909            71,200
      2% loan to Beit Lehi Excavations, interest accrues monthly,
     principal and interest due on demand                                            12,000            21,948
      2% loan to Global Central Management, LLC, interest accrues
     monthl . principal and interest at maturity. 8/7/2007                          125,708           171,466
      2% loan to Investors Collaborative, LLC, interest accrues monthly,
     principal and interest due on demand                                           928,000          482,697
     72% loan to JTH Publishing, LLC, interest accrues monthly, principal
./   and interest due on demand                                                     327,795           275,520
     72% loan to Main Street Movie Group, LLC, interest accrues
     monthl , principal and interest due on demand                                5,173,083         3,101,037
     72% loan to VIP Media, LLC, interest accrues monthly, principal and
     interest due on demand                                                         584,016           474,399
     Non~interest bearing note associated with subscription agreement
     between the Company and Hill Erickson, LLC, principal due on sale
     of certain properties. or 50% at July 31, 2008 and 50% at July 31,
     2009                                                                        22,463,565
     Non-interest bearing note associated with subscription agreement

/    between the Company and New Castle Holdings, LLC, principal due
     on sale of certain properties, or 50% at July 31, 2008 and 50% at
     July 31, 2009                                                                5,440,007
                                                                            $    80,531,240   $    40,047,806




                                                         8


7
                                                                                                                FBl-04-01073
    Case 2:17-cr-00037-FB-PMW Document 559-26 Filed 04/24/19 Page 9 of 12



    NOTE 5 - NOTES RECEIVABLE (Short-Term Notes Receivable, Continued)

                                 Notes Secured by Real Estate Deeds
                                                                                                     Interest
                                                                                 Note                Accrued
                                                                               Principal             to-Date


                                                                           $       176,569       $          72,408
                    loan to Hill Erickson LLC, interest due monthly,
                     turity, 11/22/2007, secured by real estate in
                                                                                    48,068                   7,870


                                                                                    55,187                  10,424
                         to Hill Erickson LLC, interest due monthly,
                            11/30/2007, secured by real estate in
                                                                                    55,364                    5,536


                                                                                   233,123                2,296,208
                                                                           $       568,311       $        2,392,446

                  erm Notes Receivable                                 I   $    s1.099.ss2   I   $       42,440.2s3   I
          -Term Notes Receivable

                                      Unsecured Business Loans
                                                                                                         Interest
                                                                                   Note                  Accrued
                                                                                 Principal               to-Date
    72% line of credit loan to Kimber Academy, interest accrues monthly,
/   principal and interest due at maturity, 11/14/2008                   $            66,360         $      33,976

v   12% loan to Mcguire Group, LLC, interest accrues monthly, principal
    and interest due at maturity, 9/12/2008                                           11,000                10,607
                                                                         $            77,360         $      44,583




    NOTE6-NOTESPAYABLE
    The Company has received funds from investors, memorialized in promissory notes
    payable. The following schedule shows the terms of each note, its principal balance as of
    July 31, 2007, interest payable as of July 31, 2007, and total interest expense through the
    same date. Interest paid on the promissory notes is the difference between the total
    interest expense and interest payable.




                                                       9


8
                                                                                                                      FBl-04-01074
         Case 2:17-cr-00037-FB-PMW Document 559-26 Filed 04/24/19 Page 10 of 12


                                                 Short-Tenn Notes Payable



                                                                                                                              Total
                                                                        Principal                         Interest          Interest
                                                                        Balance                           Pa ble            Ex ense
          0% interest-only loan with AKL, LLC, a Utah
         company, interest due monthly, principal due on
         demand                                                     $        2,535,770                $      389,106    $     1,668,284


                                                                             7,223,340                      1,547,256         4,420,071
                           oan with Atlas Capital Investments,
                             rest due monthly, principal due
                                                                             2,070,690                       386,199          1,622,953


                                                                             2,124,600                       326,124          1,064,278
                                with Five Pillars Investments. a
                                    e monthly, principal due on
                                                                             2,32 ,200                /
                                              e Holdings, LLC, a
                                                                                       __    ,
                                                                                                             391,125          2,162,506

                                          thly, principal due on                        ,.
                                                                             2,ss(200                        392,631          1,146,149


                                                                             1,249,800                       194,211          1,028,964


                                                                             3,355,300                       525,979          1,928,767
                    st-only loan with Hunters capital, a Utah
               ny, interest due monthly, principal due on
             and                                                         12,555,438                         1,968,261         7,465,661
          0% interest-only loan with Matson Magleby, a Utah
         company, interest due monthly, principal due on
         demand                                                              2,547,731                       460,351          2,428,832
         49.92% interest-only loan with Mcguire Group, UC, a
         Utah company, interest due monthly, principal due on
          demand                                                             5,524,735                        472,058         2,815,792
            0% interest-only loan with Michael Kipp, interest due
          month , rincipal due on demand                                                                       77,256          382,163
          60° interest-only loan with MIWE Holdings, LLC, a
          Utah company, interest due monthly, principal due on
          demand                                                                                            3,293,632         6,040,105
          60% interest-only loan with Mountain Peaks
/         Investment Group, LLC, a Utah company, interest due
          monthl , princi al due on demand
                                                                                       ,,,_
                                                                               3 a·.200 .i
                                                                                                 ..   _
                                                                                                               49,658           111,787
          60% interest-only loan with RACE, LLC, a Utah                          I,

          company, interest due monthly, principal due on
/         demand                                                              2,444,945                       376,211         1,359,211
          58.68% interest-only loan with Rick Koerber, LLC, a
          Utah company, interest due monthly, principal due on
          demand                                                             10,300,511                       956,440         1,809,940
            0% interest-only loan with Strategic Holdings, LLC, a
    -·     Utah company, interest due monthly, principal due on
          demand                                                               529                             82,938           277,338
           60% interest-only loan with TSS Investments, a Utah
    .//    company, interest due monthly, principal due on
           demand                                                                                           2,422,280         8,213,459
           60% interest-only loan with Perpetual Ventures, LLC, a
/          Utah company, interest due monthly, principal due on
           demand                                                                                             340,441           414,449
                                                                    $                                      14,652,156   $    46,360,707



                                                                        10            "'7 ( l1
                                                                                             '=I:
                                                                                                      I!#-!
                                                                                                    7uD
                                                                                                               ,.,v\




9
                                                                                                                                          FBl-04-01075
     Case 2:17-cr-00037-FB-PMW Document 559-26 Filed 04/24/19 Page 11 of 12


     NOTE 7 - RELATED PARTY TRANSACTIONS

     American Founders Academy, LLC
     American Founders Academy LLC is a Utah limited liability company owned by
     Franklin Squires Companies, LLC, KF Reserve, LLC and Kimber Academy, LLC. As of
     July 31, 2007, American Founders Academy LLC owed the Company $442,516 in
     principal and interest on unsecured notes receivable. (See Note 5 - Notes Receivable)
                                                                                                               ("
                                                                                                        5tr\
                     ders University LLC is a Utah limited liability company owned by )0"        ~ i-q
                                                                                                    >
                 uir Companies, LLC and KF Reserve, LLC. As of July 31, 2007, American 4? lo '7v ) )
                                                                                                1


                 niversity LLC owed the Company r/99,737 in principal and interest on  ( ~~~ ,,~
                   es receivable. (See Note 5 - Notes Receivable)                        r .:Y"" -
 ~        /in S ui       m anies LLC
     Franklin Squires      _anies, LLC is a Utah limited liability company owned by KF
     Res e, LLC, Ann          eptis, LLC, Five Pillars, LLC, Capital Enterprises, LLC,
               Peaks Inv     ents, LLC, TSS Investments, LLC., Butterfly Properties, LLC,
         en Bales, LLC and Red Line Investments, LLC As of July 31, 2007, Franklin
           s Companies, LLC owed the Company $6,061,414 in principal and interest on an
                 te receivable. (See Note 5 - Notes Receivable)

              S uires Investments LLC
           in Squires Investments LLC, (now KF Reserve, LLC), is a Utah limited liability
     c pany owned by Franklin Squires Companies, LLC and CRK Central Management,
     LLC. As of July 31, 2007, Franklin Squires Investments LLC owed the Company
     $49,657,117 in principal and interest on unsecured notes receivable. (See Note 5 - Notes
     Receivable)

     Global Central Management, LLC
     Global Central Management, LLC is a Utah limited liability company owned by KF
     Reserve, LLC, CRK Central Management, LLC arrl Franklin Squires Companies, LLC.
     As of July 31, 2007, Global Central Management LLC owed the Company $297,174 in
     principal and interest on an unsecured note receivable. (See Note 5 - Notes Receivable)

      Hill Erickson. LLC
      Hill Erickson, LLC is a Utah limited liability company owned by Franklin Squires
      Companies, LLC, Capital Enterprises, LLC and Five Pillars Investments, LLC. As of
      July 31, 2007, Hill Erickson, LLC owed the Company $30,084,021 in principal and
      interest on notes receivable, of which $391,742 was secured by real estate deeds. (See
      Note 5 - Notes Receivable)




                                                  11


10
                                                                                                FBl-04-01076
                Case 2:17-cr-00037-FB-PMW Document 559-26 Filed 04/24/19 Page 12 of 12



                NOTE 7-RELATED PARTY TRANSACTIONS                          (Continued)

                McGuire Group, LLC
                McGuire Group, LLC is a Utah limited liability company owned by Founders Capital,
                LLC and Les McGuire, LLC. As of July 31, 2007, McGuire Group, LLC owed the
                Company $21,607 in principal and interest on notes unsecured notes receivable. (See
                Note 5 - Notes Receivable)

                New Castle Holdings, LLC
                New Castl      ldings, LLC is a Utah limited liability company owned by Franklin
                          mp ies, LLC, Capital Enterprises, LLC and Mountain Peaks Investments,
                          f July 31, 2007, New Castle Holdings, LLC owed the Company $19, 161,040
                              d interest on notes receivable, of which $176,569 was secured by real
                                  Note 5 - Notes Receivable)


                                         tah limited liability company owned by KF Reserve, LLC,
                         tral Manag ent, LLC and Franklin Squires Companies, LLC. As of July 31,
                   7, Rick Koerber, LLC owed the Company $399,761 in principal and interest on
                       ed notes receivable. (See Note 3 - Notes Receivable) As of the same date the
                          o ed Rick Koerber, LLC $11,256,951 in principal and interest on notes
                           ee Note 6 - Notes Payable)


                    TE 8- OPERATING LEASE COMMITMENTS
 ...:ct.
                The Company leases office space from Vision Real Estate Investments LLC. The current


-?              lease term is five years, expiring on November 30, 2011, with an option to extend for one
                additional 12 - month term. Future minimum lease payments over the next five years are
                as follows at July 31, 2007:

                 2007                                    $    73,600.00
                 2008                                        220,800.00
                 2009                                        220,800.00
                 201()                                       220,aoo.oo·
                 2011 - ---   --   --                        202,400.00
                ---------- -                             $   938,400.00




                                                             12


           11
                                                                                                            FBl-04-01077
